United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0858
Issued: April 3, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 22, 2016 appellant, through counsel, filed a timely appeal from a February 1,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the February 1, 2016 decision. Since
the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57
ECAB 126 (2005).

ISSUE
The issue is whether appellant established that his claim should be expanded to include
the additional conditions of internal derangement of shoulders, psychogenic pain, chronic pain
syndrome, and major depressive disorder.
FACTUAL HISTORY
On August 31, 2012 appellant, then a 51-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on August 28, 2012 he sustained a neck injury as a result of a
motor vehicle accident in the performance of duty. He stopped work on August 29, 2012.4
OWCP accepted his claim for cervical and lumbar sprains. It paid continuation of pay (COP)
and wage-loss compensation benefits.
On October 18, 2012 the employing establishment removed appellant from employment
because his one-year term appointment had ended.
Appellant was placed on the periodic rolls, effective April 29, 2013.
On May 8, 2014 appellant was examined by Dr. Ramesh Parikh, a Board-certified
psychiatrist and neurologist, for a psychiatric evaluation due to appellant’s complaints of feeling
increasingly depressed. Dr. Parikh opined that appellant’s depression was related to his physical
problems which began on August 28, 2012 following the work-related motor vehicle accident.
He explained that appellant underwent considerable financial stress and felt overwhelmed while
waiting approval for his workers’ compensation claim. Appellant also described feelings of
helplessness because he had to depend on other people to drive him to and from medical
appointments. Upon examination, Dr. Parikh reported that appellant was overly apprehensive,
intense, felt hopeless and helpless about the injury, and doubtful about future prospects of
returning to work. He observed diminished concentration due to depression and decreased
psychomotor activity. Dr. Parikh also noted that appellant’s judgment and insight were
impaired. He diagnosed depression secondary to chronic medical problems and physical pain.
OWCP referred appellant, along with a statement of accepted facts (SOAF) and the
medical record, to Dr. James E. Butler, a Board-certified orthopedic surgeon, for a second
opinion examination to determine whether appellant continued to suffer residuals of his
August 28, 2012 employment injury and the extent of his disability.
In a May 19, 2014 report, Dr. Butler discussed appellant’s history and reviewed the
medical records. He noted appellant’s complaints of pain in the neck, lower back, bilateral
shoulders, right knee, right leg, and right foot. Dr. Butler provided objective examination
findings of tenderness over appellant’s lower paraspinous muscles of the cervical and lumbar
spine and limited range of motion. He noted no sensory or motor defects. Examination of
appellant’s upper extremity revealed normal sensation and grip strength. Dr. Butler diagnosed
cervical and lumbar spine degenerative joint disease with no radiculopathy. He reported
residuals of cervical and lumbar tenderness and decreased range of motion. Dr. Butler also noted
4

Appellant has a previously accepted right ankle sprain for a September 7, 2010 injury under File No.
xxxxxx873.

2

some subjective paresthesia in appellant’s upper extremities, but no evidence of sensory or motor
deficits. He authorized appellant to return to work with restrictions and outlined appellant’s
restrictions in a duty status report (Form CA-17). On June 26, 2014 Dr. Butler also performed a
functional capacity evaluation, which revealed that appellant could work at sedentary physical
demand level.
In reports dated July 14 to November 14, 2014, Dr. Louis Train, a Board-certified family
practitioner, discussed that on August 28, 2012 appellant was driving a motor vehicle for the
employing establishment when he was broadsided by another motor vehicle. He noted
appellant’s accepted conditions of cervical and lumbar sprains and reviewed appellant’s
diagnostic examination reports. Upon examination, Dr. Train observed spasms in the cervical
paravertebral muscles upon palpation and positive thoracic outlet test bilaterally. Examination of
appellant’s shoulders revealed loss of volume and tenderness of the supraspinatus tendon.
Dr. Train reported tenderness at the right sacroiliac joint and tenderness and swelling of the right
piriformis muscle in appellant’s lower back. Straight leg raise testing was positive bilaterally.
Dr. Train further noted decreased pinprick sensation in appellant’s C4 to T1 dermatomes
bilaterally. He related that a magnetic resonance imaging (MRI) scan examination of the neck
implied that these findings were consistent with thoracic outlet syndrome. In July 14 and
August 12, 2014 reports, Dr. Train requested that appellant’s conditions be expanded to include
lumbar disc disorder without myelopathy, cervical disc disorder without myelopathy, and
internal derangement of both shoulders. He opined that appellant’s injuries occurred when he
was injured at work.
By letters dated November 19, 2014 and January 9, 2015, OWCP advised appellant that it
had received his physician’s reports regarding newly diagnosed conditions in relation to his
August 28, 2012 employment injury, but that they were insufficient to establish causal
relationship. OWCP afforded appellant 30 days to submit additional medical evidence.
In a January 8, 2015 impartial medical examination report, Dr. Grant McKeever, a
Board-certified orthopedic surgeon, related appellant’s complaints of pain primarily in his neck
and low back that continued to bother him since his injury some 2½ years ago. He accurately
described the August 28, 2012 employment-related motor vehicle accident and discussed the
medical treatment appellant received. Dr. McKeever reviewed appellant’s history and conducted
an examination. He reported that during the examination appellant exhibited a very antalgic gait
using a cane in his right hand and had difficulty getting up and down from a chair and the
examination table. Dr. McKeever noted that appellant complained of pain and withdrew
whenever he touched appellant’s neck and upper back area. He also observed limited range of
motion of the cervical spine. Neurological examination revealed intermittent grip strength and
sensation throughout the fingers and thumb. Dr. McKeever noted intermittent weakness of the
anterior tibialis and extensor halluces longus bilaterally. He commented that when appellant left
the office building he observed from the window in his office that appellant carried his coat and
back braces, walked at a brisk pace without any noticeable limp or abnormal gait for probably 20
to 25 yards, and quickly got into his car with no evidence of any difficulties.
Dr. McKeever reported diagnoses of acute cervical strain, resolved, superimposed on
long-standing degenerative disc changes, and acute lumbosacral strain, resolved, superimposed
on long-standing degenerative disc disease. He opined that appellant was capable of working
full-time without restrictions and that no further medical treatment was needed to treat
3

appellant’s injuries sustained in the August 2012 motor vehicle accident. Dr. McKeever
indicated that there were no residuals of appellant’s accepted conditions. He explained that
appellant’s numerous complaints were primarily “psychophysiologic in origin and not a result of
trauma sustained in a motor vehicle accident in August of 2012.” Dr. McKeever provided a
work capacity evaluation form (Form OWCP 5C) indicating that appellant could return to full
duty.
Dr. Novarro C. Stafford, a Board-certified anesthesiologist, treated appellant and, in
narrative reports dated January 13 to April 17, 2015, noted appellant’s accepted conditions of
cervical and lumbar sprains. He described the August 28, 2012 employment injury and the
medical treatment he received. Dr. Stafford related appellant’s complaints of pain and weakness
in both shoulders and pain, weakness, numbness, and tingling in both upper and lower
extremities. He noted that appellant related he continued to be depressed because of the
difficulty in attempting to get some recovery for his work-related injury. Upon examination,
Dr. Stafford observed moderate tenderness on palpation of the anterior and posterior rotator cuff
areas of appellant’s shoulders and muscle spasm of both trapezius areas extending to appellant’s
neck and head. Range of motion was decreased on active and passive movement and strength
was also decreased on grip of both hands. Dr. Stafford reported that appellant requested an
expansion of his work-related claim to include internal derangement of the shoulders. He
diagnosed cervical herniated disc, unresolved, lumbar back sprain, unresolved, and internal
derangement of both shoulders bilaterally, unresolved.
On January 14 and 21, 2015 appellant underwent a nerve conduction velocity study and
electromyography (NCV/EMG) by Dr. Stafford which demonstrated a grossly unremarkable
examination of the lower extremities. Testing of the upper extremity revealed severe left median
sensorimotor neuropathy at the wrists and moderate right median sensorimotor neuropathy at the
wrists.
In a decision dated April 22, 2015, OWCP denied appellant’s request to expand his claim
to include internal derangement of the shoulders, psychogenic pain, chronic pain, chronic pain
syndrome, and major depressive disorder.5 It found that the medical evidence of record did not
support expansion of appellant’s accepted conditions. OWCP noted that, in his January 28, 2015
impartial medical examination report, Dr. McKeever concluded that appellant’s subjective
complaints were not a result of the August 28, 2012 employment injury.
On May 5, 2015 OWCP received appellant’s request, through counsel, for a telephone
hearing before an OWCP hearing representative. A hearing was held on November 16, 2015.
Counsel alleged that because Dr. McKeever’s specialty was in orthopedic surgery he lacked the
credentials to provide an opinion on whether appellant sustained psychological conditions,
specifically psychogenic pain, chronic pain, chronic pain syndrome, and major depressive
disorder, causally related to his work injury. Appellant described in detail the August 28, 2012
motor vehicle accident and the medical treatment he initially received. He indicated that he had
complained about his shoulders hurting, but the emergency room physician informed him that his
shoulder pain was coming from his neck. Appellant also noted that his psychological symptoms
had been present since the work injury.
5

OWCP had initially issued a decision denying expansion of the claim on April 6, 2013, but it was returned as
undeliverable. OWCP reissued the decision on April 22, 2013 to reflect appellant’s updated address.

4

In October 9 and November 6, 2015 reports, Dr. James Key, an orthopedic surgeon,
related that he had examined appellant a month previously for accepted conditions of cervical
strain and lumbar sprain. He described how appellant was injured in a motor vehicle accident
while he worked for the employing establishment. Dr. Key reviewed the medical treatment that
appellant received, including various diagnostic examinations, and noted that appellant had a
two-level disc herniation in his cervical and lumbar spines that required physical therapy. He
reported that appellant’s injuries occurred while driving his mail truck and opined that “this is a
work-related injury.” In the November 6, 2015 report, Dr. Key indicated that he had requested
that internal derangement of the shoulders and internal disc displacement be included as accepted
conditions. Dr. Key concluded that appellant could not return to work.
Dr. Kevin Williams, an orthopedic surgeon, also treated appellant and in an October 14,
2015 report noted that appellant injured his neck on August 28, 2012 during the course of his
employment. He related that appellant had seen a spine specialist and wanted to avoid surgery at
all costs. Dr. Williams reported that he would reevaluate appellant in six to eight weeks.
In a December 7, 2015 narrative report, Dr. Mical Samuelson Duvall, an anesthesiologist,
noted a date of injury of August 20, 2012 and indicated that appellant still complained of neck
and lumbar pain and headaches. He provided range of motion findings of appellant’s lumbar and
cervical spine on physical examination. Straight leg raise testing was positive. Dr. Duvall
reported that neurological examination demonstrated decreased sensation to the right upper
extremity from C5 through C7 dermatomes and decreased sensation in the left lower extremity
from L4-5 and L5-S1. He diagnosed sprain in the lumbar region and neck and lumbar pain.
Appellant submitted an August 21, 2014 follow-up psychiatric evaluation report by
Dr. Parikh who related that appellant had received pain management treatment, but still
experienced depression and pain. Dr. Parikh noted that appellant felt guilty and self-conscious
for staying at home while his wife worked and earned money. Appellant was also depressed due
to his physical limitations, which made him feel helpless. Dr. Parikh opined that appellant was
definitely depressed with some neurovegetative symptoms and sleep disturbance.
By decision dated February 1, 2016, an OWCP hearing representative affirmed the
April 22, 2015 denial decision. He determined that the special weight of the medical evidence
rested with Dr. McKeever’s January 8, 2015 impartial medical examination report, wherein he
determined that appellant’s request for expansion of the claim should be denied as the claimed
conditions were not caused by appellant’s employment injury.
LEGAL PRECEDENT
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.6 To establish causal relationship between the
condition as well as any attendant disability claimed and the employment injury, an employee
must submit rationalized medical evidence based on a complete medical and factual background
supporting causal relationship.7 Causal relationship is a medical issue and the medical evidence
6

Jaja K. Asaramo, 55 ECAB 200 (2004).

7

M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB 465 (2004).

5

required to establish a causal relationship is rationalized medical evidence.8 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.9 Neither the mere fact that a disease or condition manifests itself
during a period of employment, nor the belief that the disease or condition was caused or
aggravated by employment factors or incidents is sufficient to establish causal relationship.10
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, Larson notes that, when the question is whether compensability
should be extended to a subsequent injury or aggravation related in some way to the primary
injury, the rules that come into play are essentially based upon the concepts of direct and natural
results and of the claimant’s own conduct as an independent intervening cause. The basic rule is
that a subsequent injury, whether an aggravation of the original injury or a new and distinct
injury, is compensable if it is the direct and natural result of a compensable primary injury.11
ANALYSIS
OWCP accepted that appellant sustained cervical and lumbar sprains due to a motor
vehicle accident that occurred in the performance of duty on August 28, 2012. Appellant’s
treating physician Dr. Train later claimed that appellant sustained additional conditions and
requested that the claim be expanded to include psychogenic pain, chronic pain syndrome, major
depressive disorder, and bilateral shoulder derangement as they were causally related to the
August 28, 2012 work injury. Appellant has the burden of proof to establish that his claimed
conditions were causally related to his employment injury.12 The Board finds that the medical
evidence of record is insufficient to establish additional work-related conditions.13
Dr. Parikh conducted a psychiatric evaluation of appellant and, in reports dated May 8
and August 21, 2014, noted that appellant was overly apprehensive, intense, felt hopeless and
helpless about the injury, and doubtful about future prospects of returning to work. He opined
8

D.E., 58 ECAB 448 (2007); Mary J. Summers, 55 ECAB 730 (2004).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

10

V.W., 58 ECAB 428 (2007); Ernest St. Pierre, 51 ECAB 623 (2000).

11

Larson, The Law of Workers’ Compensation § 1300; K.S., Docket No. 16-404 (issued April 11, 2016).

12

Supra note 4.

13

While OWCP denied appellant’s request to expand his claim based on the special weight of Dr. McKeever’s
January 8, 2015 impartial medical examination report, the Board notes that there was no conflict in medical opinion
on the relevant issue of whether appellant’s claim should be expanded to include bilateral shoulder pain and
psychological conditions. In his May 19, 2014 report, Dr. Butler noted that appellant could return to work with
restrictions. He did not disagree with Dr. Train’s report nor opine on whether appellant’s claim should be expanded
to include internal derangement of shoulders, psychogenic pain, chronic pain syndrome, and major depressive
disorder. As there was no conflict in medical opinion between Dr. Butler and Dr. Train regarding whether appellant
sustained additional conditions as a result of the August 28, 2012 employment injury, the Board finds that
Dr. McKeever’s report constitutes a second-opinion report and is not entitled to the special weight of the medical
evidence.

6

that appellant’s depression was “tied to his physical problems which began August 28, 2012
following the accident in a company vehicle while he was working.” While in general terms,
Dr. Parikh supported a finding that appellant’s emotional condition was consequential to his
physical injuries, his opinion was not sufficiently rationalized. He explained that appellant
experienced financial stress while waiting for his workers’ compensation injury to be approved
and felt helpless because he had to depend on other people to drive him to and from medical
treatments. Dr. Parikh diagnosed depression secondary to chronic medical problems and
physical pain.
Dr. Parikh failed to provide an unequivocal, rationalized explanation as to how
appellant’s diagnosed psychological conditions resulted from or were a consequence of the
August 28, 2012 employment injury.14 He did not explain how appellant’s accepted cervical and
lumbar strains could have consequently caused his depression and chronic pain syndrome. The
Board has found that medical evidence is of limited probative value if it contains a conclusion
regarding causal relationship, but does not offer any rationalized medical explanation on the
issue of causal relationship.15 Accordingly, Dr. Parikh’s report is insufficient to establish that
appellant sustained psychological conditions as consequences of his August 28, 2012
employment injury.
In a November 12, 2014 letter, Dr. Train again requested that OWCP upgrade appellant’s
diagnoses to include psychogenic pain, chronic pain syndrome, major depressive disorder, and
generalized anxiety disorder. He opined that “these additional diagnoses are a direct result of the
injury sustained in his work-related accident.” Dr. Train’s reports are conclusory and offer no
supporting medical rationale to explain how these diagnosed conditions were a consequence of
the accepted injury. The Board has found such conclusory opinions insufficient to establish
causal relationship.16
Appellant also alleged that he sustained additional physical injuries causally related to the
accepted employment injury. In an August 12, 2014 report, Dr. Train described that on
examination appellant had loss of volume and tenderness of the supraspinatus tendon of his
shoulders, as well as pain, tingling, and numbness running down appellant’s arm. He requested
that the accepted conditions be expanded to include “internal derangement of both shoulders
which was caused by the motor vehicle accident as described above.”
Although Dr. Train stated that appellant’s bilateral shoulder condition was caused by the
August 28, 2012 employment injury, he failed to provide any medical rationale explaining how
the accepted injury caused or contributed to his bilateral shoulder injury.17 The need for a
rationalized medical explanation is particularly important in this case because appellant was not
treated for any bilateral shoulder symptoms until almost two years after the August 28, 2012
employment-related motor vehicle accident. Similarly, in October 9 and November 6, 2015
reports, Dr. Key requested that the accepted conditions be expanded to include internal
14

See J.C., Docket No. 10-165 (issued September 23, 2010).

15

J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).

16

Id.

17

See L.M., Docket No. 16-188 (issued March 24, 2016); B.T., Docket No. 13-138 (issued March 20, 2013).

7

derangement of the shoulders, but provided no medical rationale for his opinion. The Board has
held that medical opinions which contain no rationale or explanation are of little probative
value.18
Dr. Stafford treated appellant and, in narrative reports dated January 13 to April 17, 2015,
he related that appellant requested for his claim to be expanded to include internal derangement
of his bilateral shoulders. He did not provide an opinion regarding causal relationship; he merely
communicated appellant’s belief that his claim should be upgraded. The Board has found that an
employee’s belief of causal relation does not establish such a relationship.19
While OWCP denied appellant’s request to expand his claim based on the special weight
of Dr. McKeever’s January 8, 2015 impartial medical examination report, the Board has
reviewed his report as a second opinion.20 Dr. McKeever found that appellant’s accepted
conditions of cervical and lumbar strains had resolved, that appellant was capable of working
without restrictions, and that no further medical treatment was needed for the injuries sustained
in the August 2012 motor vehicle accident. He found appellant’s numerous complaints to be
psychophysiologic in origin and not the result of trauma from the employment injury. Therefore,
the report of Dr. McKeever fails to support appellant’s claim.
The Board therefore finds that appellant has failed to meet his burden of proof to expand
the accepted conditions of his claim to include internal derangement of the shoulders,
psychogenic pain, chronic pain syndrome, or major depressive disorder.
On appeal counsel asserts that the decision was contrary to fact and law. Appellant,
however, has not submitted a rationalized medical report showing that he sustained work-related
conditions other than those already accepted. The mere fact that a condition manifests itself or is
worsened during an employment period does not raise an inference of causal relationship
between the two. Such a relationship must be shown by rationalized medical evidence of a
causal relation based upon a specific and accurate history of employment conditions which are
alleged to have caused or exacerbated a disabling condition.21 The Board finds that appellant did
not meet his burden of proof to expand the accepted conditions of his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to expand his claim to
include the additional conditions of internal derangement of shoulders, psychogenic pain,
chronic pain syndrome, and major depressive disorder.
18

D.B., Docket No. 16-010 (issued July 14, 2016).

19

See P.K., Docket No. 08-2551 (issued June 2, 2009); Patricia J. Glenn, 53 ECAB 159 (2001).

20

See supra note 13; see also R.H., Docket No. 11-1467 (issued December 14, 2011).

21

Patricia J. Bolleter, 40 ECAB 373 (1988).

8

ORDER
IT IS HEREBY ORDERED THAT the February 1, 2016 merit decision of the Office
of Workers’ Compensation Programs is affirmed.
Issued: April 3, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

